Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply filed on 8/17/22 is acknowledged.  Claims 20 and 24-46 were canceled.  Claims 1-19, 21-23 and 47 are pending and are under examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/17/22 is acknowledged.  Accordingly, the information disclosure statements is being considered by the examiner.
Response to Reply
Drawings
In light of applicant’s arguments, the prior drawing objection is withdrawn. 
Claim Rejections - 35 USC § 112
In light of applicant’s claim amendments, the prior rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn.
Claim Interpretation
The Office asserts that terms and phrases like “configured to” and “wherein” constitute recitations of intended use language for purposes of examination.  The Office asserts that in the examined claims reciting such “configured to” language, the claim language that follows such recitations does not necessarily denote structure MPEP 2173.05(g).  The functional limitation was evaluated and considered, for what it fairly conveys to a person of ordinary skill in the art.  Similarly, a “wherein” clause may have a limiting effect on a claim if the language limits the claim to a particular structure.  MPEP 2111.04.  The determination of whether a “wherein” clause is a limitation in a claim depends on the specific facts of the case.  While all words in each claim are considered in judging the patentability of the claim language, including functional claim limitations, not all limitations provide a patentable distinction. 	
Prior Art Rejections
In light of applicant’s claim amendments, the prior art rejections are withdrawn, and new rejections follow.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 17-19, 21 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Jo et al. (“Jo,” US Pub. No. 2014/0148325, newly cited). 
As to claims 1, 21 and 47, Jo discloses a device in e.g., fig. 30 et seq., for centrifuging a physiological fluid, the device comprising: a syringe (e.g., 3100) including a tip (e.g., end opposite plunger end), a base (e.g., portion or side opposite the tip) and a barrel (e.g., 3110) extending between the tip and the base to hold a physiological fluid, the syringe including a plunger (e.g., 3120) positioned within the barrel, the plunger including a plunger seal (e.g., fig. 31) in sealing engagement with an inside wall of the barrel; and an exoskeleton (e.g., adapter in figs. 31, 39, 54-57) to support the syringe at least partially within the exoskeleton for use in a centrifuge, the syringe being removably coupled to the exoskeleton using an interference fit (e.g., figs. 31, 39, 54-57). As shown in figs. 31, 39, 54-57, Jo discloses the exoskeleton includes one or more inwardly facing ridges to support the barrel of the syringe, which is shown as the grooves or outlines of the adapter, and/or flange or plunger slits.  Jo further discloses in figs. 31, 39, 54-57, the exoskeleton comprises a central lumen for receiving the syringe, and the exoskeleton comprising two parts (e.g., an adapter body, a barrel receiving portion formed in the adapter body for holding the barrel, and a plunger receiving portion for holding the plunger, wherein the plunger receiving portion includes a plurality of slits for holding the end flange, [0032] et seq. of Jo; see also fig. 46 with two parts).  See e.g., [0181] et seq. of Jo.  
With regard to claims 1 and 21, while Jo discloses in fig. 84, the diameter of the barrel narrowing, Jo does not specifically disclose a narrowed barrel.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have a barrel that is narrow towards the tip to help collect and condense the sample during centrifugation. 
	As to claim 2, see e.g., fig. 67 et seq. 
As to claim 3, “configured to” is considered intended use and/or functional claim language.  
As to claims 4-6, see figs. 31, 39, 54-57. 
As to claim 17, see e.g., fixing holes 3312 in fig. 31 of Jo. 
As to claims 18-19, see e.g., mesh 1147 in [0135] et seq. of Jo. 
Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jo in view of Saqi et al. (“Saqi,” US Pub. No. 2014/0227732, previously cited)
See Jo above. 
As to claim 7, while Jo discloses the exoskeleton comprises a central lumen, Jo does not specifically disclose the exoskeleton is tube shaped.  Saqi discloses a tubular body 620 that including plungers in [0070] et seq.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have a tube shaped exoskeleton to allow the skeleton to be easily placed into a standard centrifuge. 
As to claim 8, see e.g., fixing holes 3312 in fig. 31 of Jo. 
As to claim 9, Saqi discloses the tube-shaped exoskeleton above, and Jo discloses in e.g., figs. 31, 39, 54-57 the height of the tube-shaped exoskeleton is greater than the height of the syringe. 
As to claim 10, see e.g., [0111] et seq. of Jo.
As to claim 11, see e.g., [0032] et seq. of Jo.  See also e.g., fig. 46 which shows two parts. 
As to claim 12, see e.g., see portions in Jo’s exoskeleton that stick out for 3112 that can be the stop, and/or the flange or plunger slits. 
Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jo in view of Levine et al. (“Levine,” US Pub. No. 2016/0008808, previously cited)
See Jo above.
As to claims 13-16, while Jo discloses two exoskeletons in fig. 46, one of the exoskeletons includes a stop (see e.g., protruding portions in bottom exoskeleton 4201), Jo does not disclose the claimed features in this claim. Levin discloses two syringes in figs. 14A-B connected by the claimed Luer to Luer connection, which are in fluid communication. See also e.g., [0069] et seq. of Levin.  Also, it has been held that mere duplication of parts has no patentable significance unless new and unexpected result is produced.  In re Harza, 124 USPQ 378.  Furthermore, “configured to” is intended use and/or functional claim language. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have multiple syringes because it would be desirable to have a system for separating components of different densities from a fluid containing cells (e.g., [0061] of Levine). 
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Jo in view of VOS et al. (“VOS,” US Pub. No. 2016/0158716, previously cited)
See Jo above.
As to claim 22, Jo does not specifically disclose centrifuging the syringe in a configuration where the base of the syringe is away from a center of a centrifuge rotor.  In fig. 3 of VOS, the plunger, which is close to the base of the syringe, is facing away from the center of the centrifuge rotor.  See e.g., [0099] et seq. of VOS.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to position the syringe in a particular configuration in the centrifuge rotor because it would optimize the functionality of the syringe. 
As to claim 23, Jo does not specifically disclose centrifuging the syringe in a configuration where the tip of the syringe is away from a center of a centrifuge rotor.  VOS discloses in e.g., fig. 2E, a rotor in the center denoted by the centrifuge 14 with the plunger 15 positioned closer to the center of the centrifuge rotor, and thus, the tip of the syringe would be facing away from the center of the centrifuge rotor.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to position the syringe in a particular configuration in the centrifuge rotor because it would optimize the functionality of the syringe. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19, 21-23, and 47 have been considered but are moot because of the new grounds of rejections. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



11/19/2022